Citation Nr: 1042863	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder with dizziness.

2.  Entitlement to an evaluation for degenerative joint disease 
of the lumbar spine in excess of 10 percent prior to September 
30, 2009, and in excess of 20 percent, from September 30, 2009.  

3.  Entitlement to a separate evaluation for degenerative joint 
disease of the lumbar spine, based on neurological involvement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to December 
1988.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in December 2008.  A transcript of that hearing is in the 
record.  

When this case was previously before the Board in February 2009, 
the Board reopened the claim for service connection for a 
cervical spine disorder with dizziness.  The Board remanded both 
claims for additional development.

The issues of entitlement to service connection for a cervical 
spine disorder with dizziness and a separate evaluation for 
degenerative joint disease of the lumbar spine, based on 
neurological involvement, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent clinical evidence of record does not show that the 
Veteran's degenerative joint disease of the lumbar spine resulted 
in forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, prior to September 30, 
2009; or forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar spine, 
from September 30, 2009.


CONCLUSION OF LAW

The criteria for an evaluation for degenerative joint disease of 
the lumbar spine in excess of 10 percent prior to September 30, 
2009, and in excess of 20 percent from September 30, 2009, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a November 2004 
letter that fully addressed all necessary notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.

Correspondence sent with a May 2006 statement of the case 
provided the criteria for assignment of an effective date and 
disability rating in the event of award of the benefit sought.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  This was followed by 
readjudication in March and September 2008 supplemental 
statements of the case.  

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA and private treatment 
records.  The Veteran submitted private treatment records and was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Acting Veterans Law Judge.  
Evidence in the record reflects that the Veteran was awarded 
disability benefits from the Social Security Administration (SSA) 
in July 2003.  Correspondence from SSA to VA dated in August 2008 
noted that SSA was unable to locate the Veteran's medical 
records.  An August 2008 VA memorandum in the claims file 
provides that SSA records were determined to be unavailable.  

The Veteran stated during the December 2008 hearing that he had a 
briefcase in his car which contained a file from SSA.  
Correspondence from VA dated in June 2009 requested that the 
Veteran submit all records in his possession from SSA.  However, 
the Veteran did not submit any.  Thus, VA has been unable to 
obtain potentially favorable evidence.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The appellant was afforded VA medical examinations throughout the 
claim.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA reports and opinions obtained in this case are more than 
adequate, as they are predicated on a reading of the Veteran's 
claims file and medical records, and/or the results of physical 
examinations.  They consider all of the pertinent evidence of 
record, and the statements of the Veteran.  Additionally, 
clinical findings which are pertinent to the criteria applicable 
for rating the Veteran's low back disability were provided.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

Increased Evaluation 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's disability is evaluated under Diagnostic Code 5237 
for lumbosacral strain.  The General Rating Formula for Disease 
and Injuries of the Spine (General Rating Formula) specifies in 
pertinent part that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, a 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.

Note (2) provides in pertinent part that normal forward flexion 
of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 to 30 degrees.  The 
normal combined range of motion for the thoracolumbar spine is 
240 degrees.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for an evaluation for degenerative joint disease of the lumbar 
spine in excess of 10 percent prior to September 30, 2009, and in 
excess of 20 percent, from September 30, 2009.  

The report of a March 2005 VA examination provides that the 
Veteran reported pain on a daily basis of 6 to 7 out of 10, 
increasing to 9 out of 10 during flare-ups, occurring four to 
five times a month with a duration of several hours.  On a daily 
basis, he could do not prolonged activity such as standing, 
sitting, driving or walking.  Kneeling and squatting were 
painful.  Range of motion was forward flexion to 68 degrees, 
extension to 20 degrees, left lateral flexion to 22 degrees, 
right lateral flexion to 20 degrees, and bilateral lateral 
rotation to 10 degrees.  He expressed pain with extension, 
flexion and rotation to the left.  There appeared to be no 
additional loss of range of motion with consideration of pain, 
fatigue, weakness, lack of endurance or incoordination.  There 
had been no periods of incapacitation during the past 12 months.  

The report of an August 2007 VA examination provides that the 
Veteran had forward flexion from zero to 90/90 degrees, without 
limitation by pain or stiffness.  Extension was from zero to 
40/40 degrees without limitation by pain and stiffness.  
Bilateral bending was from zero to 40/30 degrees without 
limitation by pain and stiffness.  Bilateral axial rotation was 
from zero to 30/30 degrees without limitation by pain and 
stiffness.  The Veteran performed ten toe touches rapidly without 
complaint of pain, after which there was no change in range of 
motion in the thoracolumbar spine.  The Veteran evidenced no 
weakness, pain, fatigability or incoordination of the 
thoracolumbar spine after repetitive motion exercise.  The report 
noted that the Veteran stated that he had flares of pain in the 
lumbar spine with shooting pain down both lower extremities 
should he perform repetitive motion exercises, especially bending 
and lifting outside the clinic.  The examiner said that to state 
what range of motion would occur in the lumbar spine outside the 
clinic would be speculative.  The Veteran's gait and posture were 
noted to be normal before and after the repetitive motion 
exercise.  The Veteran said that he had some months which 
required one day of total bed rest and other months that required 
four days of total bed rest without doctor's excuses.  

VA treatment reports reflect complaints of low back pain during 
the appeal period.  They include the report of an April 2008 
Functional Capacity Examination (FCE) which states that the 
Veteran's results indicated that he could work at the LIGHT-
MEDIUM physical demand level for an 8-hour day.  The report also 
noted that the Veteran exhibited symptom/disability exaggeration 
behavior and his score indicated a non-organic component to his 
pain, medical impairment and disability.  The report further 
described these results as symptom/disability exaggeration and 
non-organic signs that were significantly out of proportion to 
the medical impairment.  The Veteran also had a validity score 
that indicated fair effort and valid results.  Professional 
judgment was required to determine which outcome was appropriate.  

The foregoing reports are evidence against an evaluation in 
excess of 10 percent, prior to September 30, 2009, as they 
demonstrate that the Veteran simply did not meet the criteria for 
a 20 percent evaluation under the General Rating Formula.  There 
is no objective evidence that forward flexion was greater than 30 
degrees but not greater than 60 degrees, or that the combined 
motion of the thoracolumbar spine was not greater than 120 
degrees at any time prior to September 30, 2009.  Additionally, 
the evidence noted above does not indicate that the Veteran had 
muscle spasms or guarding severe enough to result in an abnormal 
gait or an abnormal spinal contour.  Therefore, a 20 percent 
evaluation prior to September 30, 2009 is not justified.    

The report of a September 2009 VA examination provides that the 
Veteran reported flare-ups occurring approximately once a week 
that were severe and lasted from one to three days.  They were 
precipitated by prolonged sitting or standing, and alleviated by 
rest and medications.  The  Veteran denied any incapacitating 
episodes in the past 12 months in which he was prescribed rest by 
a physician.  On physical examination, he had forward flexion 
from zero to 60 degrees with pain at the end range of motion.  
Extension was from zero to 20 degrees, with pain from 10 to 20 
degrees.  Left and right lateral flexion and rotation were from 
zero to 20 degrees with pain at the end of range of motion.  On 
repetitive testing, there was no additional limitation due to 
painful motion, fatigue, weakness or incoordination and range of 
motion values were unchanged from baseline testing.  As the 
Veteran was not having a flare-up, the examiner stated that it 
would be speculative for him to report limitation during a flare-
up.  

This report is evidence against an evaluation in excess of 20 
percent, from September 30, 2009, as it demonstrates that the 
Veteran simply does not meet the criteria for a 40 percent 
evaluation under the General Rating Formula.  The examination 
report simply does not show that the Veteran's thoracolumbar 
spine motion is limited to 30 degrees or less, or that there is 
favorable ankylosis of the entire thoracolumbar spine.  Since 
these findings are not present, a 40 percent evlauation under DC 
5237 cannot be awarded.

The Board also finds that increased evaluations are not warranted 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (Incapacitating Episodes Formula) 
(Diagnostic Code 5243).  The Veteran does not allege, and the 
competent medical evidence does not show, any incapacitating 
episodes as defined in Note (1) of the Incapacitating Episodes 
Formula.  

The Board is aware of the Veteran's complaints of pain and flare-
ups made during VA examinations, and the December 2008 hearing.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of pain 
reasonably shown by the record to be due to the Veteran's 
service-connected degenerative joint disease of the lumbar spine 
are contemplated in the current 10 percent disability evaluation 
prior to September 30, 2009, and the 20 percent disability 
evaluation from September 30, 2009.  The range of motion studies 
in the foregoing VA examination reports simply do not show that 
pain, due to the service-connected back disability, has caused 
functional loss comparable to the criteria required for increased 
evaluations.  

In this regard, the Board again points out that the March 2005 VA 
examination report provides that there appeared to be no 
additional loss of range of motion with consideration of pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
August 2007 VA examination report provides that the Veteran 
evidenced no weakness, pain, fatigability or incoordination of 
the thoracolumbar spine after repetitive motion exercise, and his 
gait and posture were noted to be normal before and after the 
repetitive motion exercise.  The September 2009 VA examination 
report provides that on repetitive testing, there was no 
additional limitation due to painful motion, fatigue, weakness or 
incoordination and range of motion values were unchanged from 
baseline testing.  

In addition, the Board finds it significant that the Veteran's 
April 2008 VA FCE included results that were noted to show 
symptom/disability exaggeration and non-organic signs that were 
significantly out of proportion to the medical impairment.  

Thus, the Veteran's complaints of pain do not warrant additional 
compensation for degenerative joint disease of the lumbar spine 
before or after September 30, 2009.  38 C.F.R. §§ 4.40, 4.45; see 
DeLuca, supra.



Extraschedular Evaluation

According to 38 C.F.R. § 3.321(b)(1) (2010), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for a given disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation is 
therefore adequate, and no referral for extraschedular 
consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 
16, 1996).  However, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms" (including marked interference with employment 
and frequent periods of hospitalization).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for the completion of 
the third step - a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In the present case, there is no indication in the objective 
record that the rating criteria are inadequate to rate the 
Veteran's degenerative joint disease of the lumbar spine.  There 
is no suggestion that the rating criteria do not reasonably 
describe the claimant's disability level and symptomatology 
before or after September 30, 2009.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned evaluations are therefore adequate, and no referral for 
extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to an evaluation for degenerative joint disease of the 
lumbar spine in excess of 10 percent prior to September 30, 2009, 
or in excess of 20 percent, from September 30, 2009.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation for degenerative joint disease of 
the lumbar spine in excess of 10 percent prior to September 30, 
2009, and in excess of 20 percent, from September 30, 2009, is 
denied.



REMAND

A preliminary review of the record indicates that the issue of 
entitlement to service connection for a cervical spine disorder 
with dizziness requires additional development.  

The report of a September 2009 VA examination provides the 
medical opinion that it was less likely as not that the Veteran's 
current cervical spine disability was related to his military 
service or was aggravated by his service-connected low back 
disability.  With respect to direct service connection, the 
examiner pointed out that a March 1999 private neurosurgical 
report (conducted after a January 1999 motor vehicle accident) 
relates that the Veteran had a medical history of no prior 
accidents, injuries or similar complaints.  The examiner stated 
that the Veteran's silence as to any earlier, inservice injury 
made it "likely a safe assumption that the these complaints had 
resolved prior to the accident in 1999."  

In May 2010 correspondence, the Veteran stated that he did not 
deny any prior accidents during the March 1999 private 
examination.  He attached an October 1999 private report from a 
separate physician which sets forth a history of "some mild 
discomfort in the neck and low back area for several years.  He 
developed these in the Navy and also had a prior vehicular 
accident [before the January 1999 MVA]."

Regardless of whether the Veteran reported an inservice neck 
injury during the March 1999 private examination, it is apparent 
that the sole rationale for the negative September 2009 VA 
opinion (that in seeking treatment after the January 1999 MVA, 
the Veteran denied any prior inservice neck injury) is 
inaccurate.  As a result, the September 2009 VA opinion has no 
probative value and an additional VA opinion is required.  

Turning to the Veteran's lumbar spine, the Board observes that 
Note (1) to the General Rating Formula provides that any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated separately, 
under an appropriate diagnostic code.  

The September 2009 VA examination report suggests the existence 
of some neurological involvement caused by the Veteran's service-
connected low back disability.  The Veteran reported bowel and 
bladder incontinence.  The results of physical examination 
reflect that muscle strength testing was 5/5 in the lower 
extremities, and that sensation was diminished to light touch in 
the right lateral elbow, forearm and hand (suggesting that 
sensation was unchanged in the left upper and bilateral lower 
extremities).  On the other hand, the report also reflects that 
Babinski responses were downgoing and Laseauge's test caused 
shooting pain.  In light of these incomplete and unclear 
neurological findings, additional development is required. 

With respect to each claim being remanded, the Court of Appeals 
for Veterans Claims has held that once the Secretary undertakes 
the effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, he 
must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2010) (noting 
that if the examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to 
the examiner who conducted the September 
2009 VA examination (or a suitable 
substitute if this individual is 
unavailable) for an addendum.  The 
examiner is requested to review the claims 
file, the September 2009 VA examination 
report and the October 1999 private report 
(noting that the Veteran reported 
discomfort in the neck and low back area 
for several years that he developed in the 
Navy) in order to fully address whether it 
is at least as likely as not that the 
Veteran's current cervical spine 
disability is related to his military 
service.  

The examiner is requested to provide a 
rationale for any opinion expressed.  

2.  Schedule the Veteran for an examination 
by an appropriate VA examiner to determine 
the nature and current level of severity of 
any objective neurological abnormalities 
associated with the Veteran's service-
connected degenerative joint disease of the 
lumbar spine.  The claims file must be made 
available to the examiner.  The examiner is 
requested to provide a rationale for any 
opinion expressed.

3.  Then, readjudicate the Veteran's claim.  
If either benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


